SUMMERS, J.;
I dissent from the order issued here. In view of the fact that this case was fixed for trial on August 23, 1973, — ten days hence — and the trial judge granted a continuance upon defendant’s motion, the substantive purpose of the preliminary hearing will be satisfied by a trial *458on the merits in ten days. Obviously, the defendants are using this preliminary hearing .as a device to discover the State’s case, which this Court has heretofore consistently prohibited. In my view the order continuing the trial on its merits was improvidently issued and constitutes an abuse of discretion on the part of the trial judge. The motion for a preliminary hearing is now moot and the trial should proceed on the date fixed by the District Attorney.
DIXON, J., is of the opinion that the trial court was correct and the writ should be denied, without a stay.